Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nappi (WO2014102095).
	Regarding claims 1, 2, 4, 6, 8, 14, 15, Nappi discloses a smoking article 100 and filter unit 103 for a smoking article 100 (col 2, lines 5-12) having a tube formed of paper or other suitable material (p. 13, lines 28-30) with a first portion 301 and a second portion 315 at a mouth end of the smoking article (Fig.3) wherein an inner diameter of the first portion is different from the inner diameter of the second portion (33Fig. 3, lines 14-18 and p. 14, lines 1-7); and a sleeve 115 surrounding the tube (p. 12, lines 19 and 24). The second portion 315 of the tube is at a distal end of the filter unit (Fig. 3), the inner diameter of the second portion 315 portion is greater than the inner diameter of the second portion 301 (Fig. 3, lines 14-18 and p. 14, lines 1-7), and the outer diameter 307 of the first portion 301 is substantially the same as the outer diameter 307 of the second portion 315 (Fig. 3).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nappi in view of Cox (US 20140048085).
	Nappi discloses a filter unit according to claim 1, as discussed above, having a tube formed of paper or other suitable material (p. 13, lines 28-30) with a first portion 301 and a second portion 315 at a mouth end of the smoking article (Fig.3) wherein an inner diameter of the first portion is different from the inner diameter of the second portion Fig. 3, lines 14-18 and p. 14, lines 1-7); and a sleeve 115 surrounding the tube (p. 12, lines 19 and 24). Nappi does not disclose “wherein an outer diameter of the second portion is greater than an outer diameter of the first portion.”  
Cox teaches a cooling and filtering device for a cigarette.  Cox teaches  a second portion having an outer diameter that is greater than an outer diameter of a first portion 18 (distal end of 14 in Fig.1, [0022]).  It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Nappi to include a tube wherein an outer diameter of the second portion is greater than an outer diameter of the first portion, as taught by Cox, in order to have a shape that is comfortable in a user’s mouth ([0022]).




Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nappi in view of Chen et al. (CN204707984).
Regarding claims 3 and 7, Nappi discloses a filter unit according to claim 1, as discussed above, having a tube formed of paper or other suitable material (p. 13, lines 28-30) with a first portion 301 and a second portion 315 at a mouth end of the smoking article (Fig.3) wherein an inner diameter of the first portion is different from the inner diameter of the second portion Fig. 3, lines 14-18 and p. 14, lines 1-7); and a sleeve 115 surrounding the tube (p. 12, lines 19 and 24). 
Nappi does not disclose wherein the inner diameter of the second portion decreases with distance from the distal end of the filter unit or wherein each of the first portion and the second portion has a first end and a second end, and the second end of the first portion adjoins the first end of the second portion and has an inner diameter substantially the same as the first end of the second portion.  
Chen teaches a three-part cigarette filter and includes two tapered filter portions.  The inner diameter of the tapered hollow filter 2 at the distal end decreases with distance from the distal end from 6mm to 2mm (p.3, lines 51-54 and figs. 1-2). Further, the tapered hollow filter 2 and the tapered hollow filter 4 each have an adjacent inner diameter of 2mm (p.3, lines 51-54 and Figs. 1-2).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Nappi to include filter units as disclosed in Chen because such filter units reduce the suction resistance and can reduce the amount of CO released from the flue gas (p3, lines 14-18).

Claim(s) 9, 10, 11, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nappi in view of Penrose (US20140332014).
Regarding claims 9, 10, 11, 12, 13 and 16, Nappi discloses a filter unit according to claim 1, as discussed above, having a tube formed of paper or other suitable material (p. 13, lines 28-30) with a first portion 301 and a second portion 315 at a mouth end of the smoking article (Fig.3) wherein an inner diameter of the first portion is different from the inner diameter of the second portion Fig. 3, lines 14-18 and p. 14, lines 1-7); and a sleeve 115 surrounding the tube (p. 12, lines 19 and 24). 
Nappi does not disclose a cylindrical element, wherein the sleeve at least partially surrounds the cylindrical element, wherein the cylindrical element is formed of filter material and comprises a body having an end surface adjacent to the tube and a recess formed in the end surface, a smoke modifying substance in disposed within the filter material of the cylindrical element that may be encapsulated, or a kit wherein the filter unit is arranged to be coupled to a smoking article by a user. 
Penrose teaches an insertable cylindrical filter unit 30 formed of a fibrous filtration material and at least partially wrapped in a wrapper ([0075]-[0078]).  The insertable filter has an end surface with recesses formed therein (Figs. 29A-29C). Flavorants or other smoke modifying substances, which may be encapsulated, can be added to insertable filter 30 ([0083] and [0013]).  Penrose also teaches that the smoking article and filter unit may be in the form of a kit to be coupled together by a user ([0005] and [0027]).  It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the filter unit of Nappi to include the insertable cylindrical filter unit as taught by Penrose in order to distribute flavorants and other additives. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY TAPSCOTT/Examiner, Art Unit 1747                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743